Exhibit 16.1 HAMILTON, P.C. 2neida St., Ste 312 Denver, CO80224 (303) 548-8072 November 12, 2012 Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 RE: Medical Makeover Corporation of America File No. 000-54667 Commissioners: We have read Item 4.01 of the Form 8-K dated November 12, 2012, of Medical Makeover Corporation of America and are in agreement with the statements contained therein insofar as they relate to our resignation and our audit for the fiscal year ended December 31, 2011 and our reviews of interim financial statements.We agree with the statements concerning our Firm in such Form 8-K.At this time, there are no accounting disagreements on the financial statements audited or reviewed by this firm and filed with the Securities and Exchange Commission.We are not in a position to agree or disagree with the statements contained therein in Item 4.01 regarding the engagement of another independent registered public accounting firm or the approval of such engagement by the Board of Directors of the registrant. Sincerely, /s/ Hamilton, P.C.
